Citation Nr: 1217080	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-39 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1973, and from February 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for a dental disability. 

In March 2008, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of this hearing is in the claims folder.  

In April 2010, the Board remanded the claim for additional development.  In the April 2010 remand, the Board directed the AMC to undertake development with respect to the issue of entitlement to service connection for a dental condition for the purposes of treatment only.  Regulatory revisions to 38 C.F.R. § 3.381 finalized since the April 2010 remand clarify existing regulatory provisions regarding the respective responsibilities of VA's Veterans Health Administration (VHA) and VA's Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment:  when a Veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead will refer the claim to the VHA outpatient clinic, which is responsible for such claims.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting as final the proposed Dental Conditions, 76 Fed. Reg. 14600 (Mar. 17, 2011).  

On remand, VBA appropriately declined to carry out those remand directives pertaining to the claim for the purposes of treatment only.  The claim for the purposes of treatment only was referred to VBA in February 2012.  As VBA did not have the authority to do more than refer the claim to VHA, the Board concludes that to the extent possible, there was substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  As the claim for the purposes of treatment only is not in appellate status, the instant decision will address only the claim for disability compensation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded the claim in order to obtain an opinion addressing whether the loss of teeth #3 and #4 were due to in-service trauma.  In requesting the opinion, the Board instructed the examiner to accept as fact that the Veteran sustained trauma to his mouth from a flashlight hitting his mouth, as the Veteran reported at his March 2008 Board hearing.  As the Veteran's service treatment records documented chronic periodontal disease, the Board also requested that the examiner determine the condition of each of the Veteran's teeth (1) upon entering service in February 2003, (2) during service, (3) at discharge from service in May 2005, and (4) after service, so that the examiner might discern whether the extraction of teeth #3 and #4 was performed due to dental trauma or for reasons related to periodontal disease.  The Board noted that a July 2005 VA examiner had determined that the extractions were performed secondary to trauma, but that this conclusion had not been supported by a review of the Veteran's service treatment/dental records.

The Veteran underwent additional VA dental examination in April 2010.  The examiner determined that it was impossible to tell, without resorting to speculation, whether the loss of teeth #3 and #4 were due to in-service trauma, as no records recorded the actual extractions or diagnoses.  Although the examiner noted that the Veteran's service treatment/dental records documented chronic periodontal problems, the examiner did not state whether the Veteran was noted to have periodontal disease affecting the integrity of teeth #3 or #4.  As the Board instructed the examiner that he was to accept as fact that the Veteran sustained dental trauma, and an absence of in-service dental records demonstrating periodontal disease affecting teeth #3 and #4 would weigh in support of the Veteran's assertions, the Board finds there may be sufficient information of record to render the requested opinion when accepting as fact the Veteran's assertions of trauma.  As it remains unclear whether teeth #3 and #4 were extracted due to periodontal disease or as a result of the trauma the Veteran sustained, an additional opinion regarding the reason for the loss of teeth #3 and #4 is necessary.

The Board also concludes that the examiner did not adequately explain why an assessment of the Veteran's dental condition could not be made, based on the evidence currently of record.  In a September 2010 addendum to the April 2010 report of examination, the examiner indicated that he could not supply the information requested as to the status of the Veteran's teeth at each requested point in time because the claims file did not contain sufficient records.  Instead, the examiner supplied the current status of each of the Veteran's teeth.  

While the Board appreciates the difficulty involved in making the assessments without detailed records at each point in time, it appears to the Board that it may be possible that the requested information could be pieced together based upon a comprehensive review of the available records.  For instance, on dental examination in January 1995, the Veteran was noted to be missing teeth #1, #16, #17, and #32.  No additional teeth were noted to be missing on examination in February 2002/September 2002, but teeth #3 and #4 were noted to be missing on examination in May 2004, indicating that teeth #3 and #4 were lost during his period of service from February 2003 to May 2005.  He currently is also missing teeth #8 and #30, which were not noted to be missing on VA examination in June 2005, indicating that those teeth were lost after his separation from service.  The Veteran's service treatment records also show teeth migration due to periodontal disease and mobility of tooth #8 with obvious bone loss around the root areas, raising the question as to whether tooth #8 was lost due to periodontal disease.  As it is possible that the requested assessments may be drawn from a review of the records as a whole, the Board finds that the examination was inadequate, and that the claim must again be remanded for an additional opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file and copies of this remand and the April 2010 remand for review by a qualified examiner.  No further examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should determine the condition (e.g., normal, carious, crowns, restorable, non-restorable, missing) of each of the Veteran's teeth (1) upon entering service in February 2003, (2) during service, (3) at discharge from service in May 2005, and (4) after service.  The examiner should describe the presence of any orthodontic appliances (e.g., braces, dentures, bridges) and acute or chronic periodontal disease during all of these periods. 

The examiner should also opine as to whether it is at least as likely as not that the loss of teeth #3 and #4 was due to in-service trauma.  (The examiner is to accept as fact that the Veteran sustained trauma to his mouth from a flashlight hitting his mouth).  

The rationale for all opinions, with citation to relevant dental findings, must be provided. 

2.  Then, readjudicate the claim for service connection for dental disability.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case, and allow the Veteran an opportunity to respond.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


